UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2091


WADDELL BYNUM, JR.,

                     Plaintiff - Appellant,

              v.

SOUTHWEST AIRLINES,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:19-cv-00317-GCM)


Submitted: January 29, 2020                                   Decided: February 10, 2020


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Waddell Bynum, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Waddell Bynum, Jr., appeals the district court’s order and judgment dismissing his

complaint for failure to state a claim. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Bynum v. Sw.

Airlines, No. 3:19-cv-00317-GCM (W.D.N.C. Sept. 16, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2